Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 12/17/2020 has been fully considered.  Claims 1 and 2 are cancelled, claims 3-8 are added, and claims 3-8 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification is objected to under 35 U.S.C. § 112, first paragraph, as failing to provide an adequate written description of the invention. The applicant has failed to incorporate a foreign test standard in the specification.
The incorporation of essential material by reference to a foreign application or foreign patent or to a publication inserted in the specification is improper. Applicant is required to amend the disclosure to include the material incorporated by reference.  The amendment must be accompanied by an affidavit or declaration executed by the 
In order to avoid a 35 U.S.C. § 112, first paragraph rejection when the applicant attempts to incorporate a foreign test standard in the specification (see at least [0008]), it is recommended that the applicant further incorporates the standard in the specification or submit an English translation of the standard.
Claims 5 and 6 are rejected under 35 U.S.C. § 112, first paragraph, for the reasons set forth in the objection to the specification.

Response to Arguments
Applicant’s argument is based on that the specific details of JIS-R-3255(1997) and English translation thereof are readily available to those skilled in the art.  However, this argument is not persuasive for the following reasons.  Applicant failed to submit an English translation of the standard to the Office.  There is no evidence in the record that shows such document has previously been submitted; however, if such document has been submitted to the Office, the Examiner kindly requests the date of submission.  JIS-R-3255(1997) is incorporated by reference in [0008] and [0097], but the material incorporated by reference is not included in the disclosure.

Allowable Subject Matter
Claims 3, 4, 7 and 8 are allowed.
The closest prior art Kazuya et al. (JP 2012101370) teaches a thermal transfer sheet comprising a base material and a transfer layer comprising a peeling layer (release layer) and an adhesive layer.  The base material meets the claimed substrate, and the transfer layer comprising the peeling layer (release layer) and the adhesive layer meets the claimed transfer layer having the claimed layered-structure layered two or more layers.  Kazuya teaches the release layer (peeling layer) comprises an acrylic resin with a molecular weight (Mw) of 80,000 and a glass transition temperature (Tg) of 105 degree C.  However, Kazuya does not teach or suggest the glass transition temperature (Tg) of the acrylic resin is in a range of 70-100 degree C as recited in claim 1.  In addition, the specification shows the molecular weight and the glass transition temperature (Tg) of the acrylic resin are critical to claimed invention (see Table 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BS
March 4, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785